
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10I

CONFORMED COPY


PRECISION CASTPARTS CORP.

SUPPLEMENTAL EXECUTIVE RETIREMENT PROGRAM—
LEVEL ONE PLAN

1998 Restatement

January 1, 1998


    (As Amended by Amendment No. 1)

Precision Castparts Corp.
an Oregon corporation
4650 SW Macadam, Suite 240
Portland, Oregon 97201   Company

--------------------------------------------------------------------------------

PRECISION CASTPARTS CORP.

SUPPLEMENTAL EXECUTIVE RETIREMENT PROGRAM—
LEVEL ONE PLAN

1998 Restatement

January 1, 1998

    Precision Castparts Corp., an Oregon corporation (the Company) adopted this
Program effective February 1, 1989 to provide supplemental retirement benefits
for certain key employees as an incentive for them to develop careers with the
Company and to perform with a degree of excellence that will promote the best
interests of the Company. The Program is divided into two plans, the Level One
Plan, which this Restatement constitutes, and a second plan called the Precision
Castparts Corp. Supplemental Executive Retirement Program—Level Two Plan
(SERP—Level Two). The Company adopts the following Restatement of the
Supplemental Executive Retirement Program—Level One Plan (the Plan) effective as
of January 1, 1998 to enhance benefits and to make technical, administrative and
editorial changes.

    1.  Eligibility and Participation  

    1.1    Eligible Employees.  Participation shall be limited to a select group
of designated key employees of the Company and of its United States
Subsidiaries. "Subsidiary" means a corporation more than 50 percent of the
outstanding voting stock of which is owned by the Company.

    1.2  Selection of Participants.  

    1.2-1    Participants shall be selected initially by the Compensation
Committee of the Board of Directors of the Company (the Committee). The chief
executive officer of the Company may recommend additional participants for
approval by the Compensation Committee. A key employee may be selected for
participation at any time. The Committee may also remove a participant from the
Plan on a prospective basis, with or without cause. The Administrator shall
notify the participant in writing within 30 days after Committee action
establishing the removal. The effective date of removal shall be the date of
adoption of the Committee action.

    1.2-2    Subject to 1.4, following any removal under 1.2-1, the following
shall apply:

    (a)  The removal, in itself, shall not cause an immediate forfeiture of
benefits.

    (b)  No further Years of Benefit Service shall be counted following the date
of removal.

    (c)  The amounts described in 2.1-5(a) and (b) shall not change after
removal, but the amounts described in 2.1-5(c) may change due to further
accruals or other increases in the Retirement Plan Benefit and Primary Social
Security Benefit.

    (d)  A removed participant who continues to be employed by the Company or a
Subsidiary shall not earn additional Years of Eligibility Service needed to
qualify for retirement under Section 2 below and shall not qualify for
accelerated vesting under 2.4 on change of control occurring after removal from
participation.

    (e)  The pre-retirement spousal death benefit if applicable under 4.3 shall
end 30 days after notice of removal is given under 1.2-1.

    (f)  If the participant is married at removal and remains married until the
benefit start date, the Company-paid survivor annuity under 2.1-2, as well as
any election under 3.2-2 to increase the survivor annuity from 50% to 100%,
shall continue to apply. If the participant is married at removal and is
unmarried or married to a different spouse at the

--------------------------------------------------------------------------------

benefit start date, the Company-paid survivor annuity under 2.1-2 shall not
apply. If the participant is unmarried at removal but becomes married prior to
the benefit start date, the Company-paid survivor annuity under 2.1-2 shall not
apply, but the participant may elect within 30 days after marriage an
actuarially equivalent spousal survivor annuity at 50% or 100% determined with
reference to the otherwise payable normal benefit for the participant's life
only.

    1.3  Enrollment.  When selected, the key employee shall be notified and
given a Statement of Participation signed by the Company. The key employee shall
enroll for participation by completing the Statement of Participation, including
all required benefit elections, signing it and returning it to the Administrator
of the Plan appointed by the Committee (the Administrator). The Statement of
Participation shall be effective on the date signed by the key employee.

    1.4  Transfer to Level Two.  

    1.4-1    If a participant in this Plan becomes a participant under
SERP—Level Two, the benefit obligations under this Plan shall be transferred to
SERP—Level Two as follows:

    (a)  The monthly benefit shall be calculated as described in 1.4-2.

    (b)  If the participant is married upon transfer and remains married until
the benefit start date, an election under 3.2-2 to provide for a surviving
spouse 100% contingent annuity shall continue to apply to the transferred
benefit obligations.

    (c)  The Company-paid survivor annuity under 2.1-2 shall continue to apply
only if the participant is married on the transfer date and remains married
until the benefit start date. If the participant is not married on the transfer
date and is married on the benefit start date, or if the participant is married
on the transfer date and is married to a different spouse on the benefit start
date, the Company-paid survivor annuity under 2.1-2 shall not apply.

    1.4-2    The benefit following the transfer will be the greater of the
following:

    (a)  The benefit determined under the SERP—Level Two formula counting
covered service and pay for the periods of coverage under SERP—Level One and
SERP—Level Two.

    (b)  The grandfathered SERP—Level One benefit, calculated as follows:

    (1)  The benefit target shall be determined under 2.1-5(a) and (b) based on
covered service and pay as of the date of transfer.

    (2)  The offset portion under 2.1-5(c) may change after the date of transfer
due to further accruals or other increases in the Retirement Plan Benefit and
Primary Social Security Benefit. In determining the offset for the Retirement
Plan Benefit, the monthly benefit shall be calculated based on the following
form of benefit:

    —  If the participant is unmarried on the transfer date, or if the
participant is married on the transfer date but is married to a different spouse
on the benefit start date, in a straight life annuity.

    —  If the participant is married upon transfer and remains married until the
benefit start date, in a contingent annuity with half payments continued to the
spouse for the period of coverage under SERP—Level One and in a straight life
annuity for the period of coverage under SERP—Level Two.

2

--------------------------------------------------------------------------------



    2.  Supplemental Benefits  

    2.1  Normal Retirement Benefit  

    2.1-1    Subject to 2.1-2, 2.1-3 and 2.1-6, the basic supplemental benefit
on normal retirement with 20 Years of Benefit Service (YBS) shall be a monthly
pension for life equal to 60 percent of Final Average Pay (FAP) minus the
Retirement Plan Benefit (RPB) and the Primary Social Security Benefit (PSSB).

    2.1-2    For a participant who is married at the time retirement benefit
payments start, the benefit shall include a survivor annuity for the
participant's spouse under which after the participant's death, ongoing benefits
shall be paid to the participant's surviving spouse for life at a monthly rate
equal to half the monthly rate paid to the participant. The married
participant's normal retirement benefit shall not be reduced to provide for this
survivor annuity. As provided in 3.2-2, a married participant may elect to have
the surviving spouse's survivor annuity increased to provide for continuation of
benefits in full after the participant's death, in which case the participant's
normal retirement benefit shall be reduced on an actuarially equivalent basis to
provide for the increase in the survivor annuity amount. The survivor annuity,
if applicable, shall only be payable to the spouse to whom the participant is
married on the benefit starting date.

    2.1-3    The basic supplemental benefit for any participant who is a Five
Percent Shareholder of the Company shall be half the amount otherwise provided
under 2.1-1 and related provisions. If a participant stops being a Five Percent
Shareholder, the foregoing restriction shall not apply to additional benefits
for Benefit Service after the Five Percent Shareholder status ends. A
participant shall be considered a Five Percent Shareholder if:

    (a)  The person owns, directly or indirectly, securities of the Company
representing 5 percent or more of the combined voting power of the Company's
then outstanding securities, and

    (b)  The person has owned securities meeting the requirements of (a) for 20
or more years while an employee of the Company.

    2.1-4    For a participant with less than 20 Years of Benefit Service at
normal retirement, the 60 percent factor in 2.1-1 shall be reduced by 1/20th for
each year less than 20. The benefit for each Year of Benefit Service over 20
shall be one-half of one percent (.5 percent) of Final Average Pay, minus any
portion of the Retirement Plan Benefit and Primary Social Security Benefit that
exceeds the basic benefit under 2.1-1 for the first 20 Years of Benefit Service.
The benefit for a partial year at the end of a participant's period of service
shall be prorated based on the number of months in which the participant
performs services during the year.

    2.1-5    The basic supplemental benefit can be expressed as follows:

    (a)  (60% of FAP) ((YBS up to 20)/20)

    PLUS

    (b)  (.5% of FAP) (YBS over 20)

    MINUS

    (c)  (RPB + PSSB)

    2.1-6    If a participant has a period of Benefit Service transferred to
this Plan from SERP—Level Two, an election under 3.2-2 of SERP—Level Two shall
continue to apply to the transferred benefit obligations as provided in this
Plan.

3

--------------------------------------------------------------------------------

    2.2  Definitions  

    2.2-1    "Final Average Pay" means the participant's average monthly
compensation in the highest three calendar years of compensation out of five
consecutive calendar years of employment during a period of Eligibility Service
by the Company or a Subsidiary. Years separated by a period of one or more
calendar years when the participant has no such employment shall be treated as
consecutive. Additional compensation paid at retirement or other termination of
employment, such as for periods of unused vacation or sick leave, shall be
attributed to calendar years by assuming that employment continued during the
period based on which the compensation is measured. Severance pay shall be
disregarded, except severance pay in lieu of service.

    2.2-2    "Compensation" shall be determined as follows:

    (a)  Total direct pay reportable on Form W-2 under Internal Revenue Code
section 3401(a), disregarding limitations based on the nature or location of
employment, shall be counted, subject to the following provisions:

    (1)  Bonuses shall be included in full.

    (2)  Commissions and cost-of-living allowances shall be excluded.

    (3)  Any reimbursements or other expense allowances, fringe benefits, moving
expenses, severance or disability pay and other deferred compensation (other
than as specified in (b) below) and welfare benefits shall be excluded.

    (4)  Gains realized from the exercise of nonqualified stock options shall be
excluded.

    (b)  Total direct pay shall be determined without reduction by elective
deferral of otherwise currently taxable compensation under any qualified cash or
deferred arrangement under Internal Revenue Code section 401(k), any elective
welfare benefit arrangement under Internal Revenue Code section 125 or a
non-qualified deferred compensation plan.

    (c)  During periods of reduced compensation because of such causes as
illness, disability or leave of absence, compensation shall be figured at the
last regular rate before the start of the period.

    2.2-3    "Primary Social Security Benefit" means the primary insurance
amount estimated for the participant on retirement at or after age 65 under the
federal Social Security Act determined as follows:

    (a)  The amount may be estimated from the regular pay rate under rules
established by the Administrator assuming a standard pay progression over a full
working career.

    (b)  The amount shall not be changed by amendments to the Social Security
Act or cost-of-living index adjustments after the participant's actual
termination date or age 65, whichever is first.

    (c)  If a participant retires early, the Primary Social Security Benefit
shall be the amount that would be received at age 65 assuming level earnings at
the participant's final rate of pay and no change in the Social Security Act.

4

--------------------------------------------------------------------------------

    2.2-4    "Retirement Plan Benefit" means the sum of the following amounts:

    (a)  The monthly benefit (excluding any Prior Profit Sharing Plan Benefit)
under the Precision Castparts Corp. Retirement Plan (the Retirement Plan) for
the participant upon normal retirement at age 65 in the form determined under
2.2-5.

    (b)  The monthly benefit for the participant under any defined benefit
pension plan other than the Retirement Plan from service counted for benefits
under this Plan as well as any service following removal from participation, and
disregarding any benefit derived from rollovers to such plan derived from a
source other than employer contributions relating to the period of service
counted for benefits under this Plan. The benefit shall be expressed as a normal
retirement benefit at age 65 in the form determined under 2.2-5 using the
actuarial equivalency factors applicable under that plan. If benefits are
provided for a participant under the foregoing sentences with respect to more
than one plan, all such benefits shall be combined.

    (c)  The monthly benefit for the participant under a defined contribution
retirement plan relating to service counted for benefits under this Plan as well
as any service following removal from participation, and disregarding any
benefit derived from employee pre-tax or employee after-tax contributions to
such plan or rollovers to such plan derived from a source other than employer
contributions relating to the period of service counted for benefits under this
Plan. The amount of the benefit shall be based on each employer contribution for
the participant with respect to the relevant period of service, with the
contributions carried forward at an interest rate of eight percent. The actual
rate of return in the plan and any interim distributions or withdrawals shall be
disregarded. The resulting benefit shall be expressed as a normal retirement
benefit at age 65 in the form determined under 2.2-5 using the actuarial
equivalency factors applicable to the Retirement Plan for determining equivalent
benefits other than a lump sum. If benefits are provided for a participant under
the foregoing sentences with respect to more than one plan, all such benefits
shall be combined. If the defined contribution plan is a plan under which
employer contributions are made to match, wholly or partly, employee pre-tax or
after-tax contributions under the plan, then the offset for the defined
contribution plan shall be calculated assuming the employee's account has been
credited with the maximum matching contributions the employee could have had
credited by making employee contributions (without regard to any operational
limitations imposed by discrimination testing), carried forward at an interest
rate of eight percent.

    2.2-5    In determining the Retirement Plan Benefit under 2.2-4, the monthly
benefit shall be calculated based on the following form of benefit:

    (a)  For a participant who is married when benefit payments start under this
Plan, in a contingent annuity with half payments continued to the spouse.

    (b)  For a participant who is unmarried when benefit payments start under
this Plan, in a straight life annuity.

    2.2-6  "Normal Retirement" means retirement under the Retirement Plan at or
after age 65 with 10 Years of Eligibility Service.

    2.2-7    Subject to 1.2, "Year of Benefit Service" means a period of
12 months based on the anniversary of the date the employee first performs an
hour of service as an employee of the Company or a Subsidiary. No service for a
business before the date it becomes a Subsidiary shall be counted as Benefit
Service. Except for periods of disability as described below, periods of
employment other than as a regular full-time employee shall be disregarded and
service credit shall be reduced accordingly. If a person becomes totally and
permanently

5

--------------------------------------------------------------------------------

disabled while a participant accruing Benefit Service and qualifies for
disability income payments under Social Security, the participant shall continue
to accrue Years of Benefit Service during disability up to age 65 or earlier
retirement if:

    (a)  The disability was directly related to and arose from the participant's
employment, or

    (b)  The participant had 10 Years of Eligibility Service before the
disability occurred.

    2.2-8    "Years of Eligibility Service" means Years of Benefit Service as
defined in 2.2-7 plus Years of Service (as defined in the Retirement Plan), if
any, approved by the Committee performed for a business before the date it
became a Subsidiary.

    2.3  Early Retirement Benefit  

    2.3-1    An early retirement supplemental benefit shall be payable for a
participant who terminates employment before normal retirement but after age 55
with at least 10 Years of Eligibility Service. The benefit shall be the normal
retirement basic supplemental benefit, as adjusted under 2.1-4, if applicable,
and reduced as described in 2.3-2 by 6 percent for each year by which the early
retirement date precedes the date the participant would have first qualified for
normal retirement as defined in 2.2. The reduction for partial years shall be
prorated monthly, based on calendar months with a partial month at the beginning
or end of the period disregarded if the affected portion of the month is less
than 15 days.

    2.3-2    The early retirement reduction described in 2.3-1 shall be applied
after calculating a participant's benefit as for normal retirement, based on
service and compensation to actual retirement, as follows:

(a)(60% of FAP) ((YBS up to 20)/20)
+ (.5% of FAP) (YBS over 20) - (RPB + PSSB)

    TIMES

(b)(1 - .06(65 - age at actual retirement))

    2.3-3    No benefit shall be paid with respect to a participant whose
employment terminates before early retirement except under 2.4 or 4.

    2.3-4    A participant may not elect to defer the start of early retirement
benefits.

    2.4  Accelerated Vested Benefit.  Subject to 2.5, an accelerated vested
benefit shall be payable for a participant whose employment is terminated by the
Company if the termination occurs both within two years following a Change in
Control of the Company as defined in 10 and before the participant qualifies for
normal or early retirement. The benefit shall be a lump sum payment as of the
first day of the month after termination of employment. The amount shall be the
actuarially determined present value of the participant's basic supplemental
benefit on normal retirement, based on Final Average Pay and Years of Benefit
Service as of the date of termination, an assumed interest rate of eight percent
and the mortality table used for equivalent benefits payable as lump sum
payments under the Retirement Plan. No cash-out value shall be attributed to any
spousal survivor benefit for a participant. If a participant qualifies for
payment of a benefit under this provision, but dies before payment of the
benefit, the benefit shall be paid to the participant's spouse under 4.4 if
applicable, or to the participant's estate if 4.4 is not applicable. A change in
ownership of an affiliate of the Company that does not occur as part of a Change
in Control of the Company, shall not trigger this section 2.4.

6

--------------------------------------------------------------------------------

    2.5  Forfeiture of Benefit  

    2.5-1    No benefit (other than a spouse's death benefit under 4, if
applicable) shall be payable with respect to a participant who terminates
employment, regardless of cause, before qualifying for a normal retirement
benefit, an early retirement benefit or an accelerated vested benefit or to any
participant whose employment is terminated for misconduct during employment.
Moreover, no normal or early retirement benefit or spouse's death benefit shall
be payable with respect to any participant who, after termination, engages in
competition with the Company or a Subsidiary, as determined by the Committee in
accordance with 2.5-3.

    2.5-2    "Misconduct during employment" means:

    (a)  Committing a fraudulent or otherwise dishonest act related to
employment;

    (b)  Making an unauthorized disclosure of confidential information related
to the Company or Subsidiary if the information was obtained during employment;
or

    (c)  Engaging in competition while employed. Competition is defined in
2.5-3(a) and (b).

    2.5-3    "Competition" means doing either of the following within three
years after termination of employment:

    (a)  Making an unauthorized disclosure of confidential information related
to the Company or any Subsidiary if the information was obtained during
employment; or

    (b)  Engaging either as an employee, partner, proprietor or otherwise, in a
business in competition with the Company or any Subsidiary in the manufacture or
sale of investment castings or any other business conducted by the Company or a
Subsidiary at any time during the participant's period of employment.

    2.5-4    No forfeiture or absence of a forfeiture shall constitute a waiver
of or bar any other remedy that may be available to the Company or a Subsidiary
under applicable law on account of the misconduct or competition.

    2.6  Deferred Retirement Benefit.  If a participant's employment with the
Company or a Subsidiary continues past age 65, Years of Benefit Service shall
continue to accrue and Final Average Pay shall be adjusted to actual retirement.
The benefit shall be based on the regular formula for normal retirement, and no
actuarial adjustment shall be made for starting benefits after age 65.

    2.7  Accruals During Disability.  

    2.7-1    "Disability" means a condition that makes a person eligible for
disability income payments under Social Security for total, permanent
disability.

    2.7-2    A participant who terminates covered employment on account of
disability shall continue to accrue Service for Eligibility and Benefits while
disabled until retirement or earlier recovery from disability if either of the
following applies:

    (a)  The disability was directly related to the participant's employment.

    (b)  The participant had at least 10 Years of Eligibility Service before the
disability occurred.

    2.7-3    A disabled participant shall be retired at normal retirement date
and may retire at early retirement date if eligible. Benefits shall be
determined on the basis of Benefit Years, Final Average Pay (calculated as if
pay rate was frozen at the date of disability), Primary Social Security Benefit
and Retirement Plan Benefit at retirement.

7

--------------------------------------------------------------------------------



    3.  Payment of Benefits  

    3.1  Start of Benefits.  Benefits shall start with the month that begins
after termination of employment, in the case of normal, deferred, accelerated
vested or early retirement benefits, and with the month that begins after the
participant's death in the case of a spouse's death benefit under 4.1 through
4.3. The benefit starting date shall be as of the first day of the first month
for which benefits are paid under this provision. Benefit payments shall be made
by the end of the month to which they apply in accordance with the Company's
regular payroll processing schedule.

    3.2  Form of Benefit  

    3.2-1    Subject to 2.1-2, the normal form for payment of benefits shall be
a monthly annuity for the life of the participant.

    3.2-2    A married participant may elect under 3.2-4 to receive a reduced
monthly benefit for life in order to have payments continued to the
participant's surviving spouse in full (rather than at one-half as provided in
2.1-2).

    3.2-3    The reduction under 3.2-2 in the participant's monthly benefit
shall be the actuarial equivalent of the increase selected for the spouse's
survivor benefit. Actuarial equivalency shall be determined with reference to
the otherwise payable normal benefit and shall be based on the assumptions
applicable to determining comparable benefits under the Retirement Plan.

    3.2-4    A benefit election under 3.2-2 may be made upon enrollment in this
Plan or within 30 days following the marriage of a participant that occurs
before the participant's benefit starting date under 3.1. The election shall be
by written notice mailed or delivered to the Administrator. An election under
3.2-2 shall be void if the participant and spouse do not stay married throughout
the period from the election date to the benefit starting date.

    3.2-5    Accelerated vested benefits under 2.4 shall be paid in a lump sum.

    4.  Death Benefits for Spouse  

    4.1  Subject to 2.5, if a participant dies after starting to receive
benefits, or dies after retiring under 2.2-6 or 2.3-1 but before starting
benefits under 3.1, a death benefit shall be paid only as provided under the
spouse's survivor benefit form. A spouse's post-retirement death benefit shall
only be paid to the spouse to whom the participant was married on the
participant's benefit starting date, even if the participant is married to
another spouse on the date of death.

    4.2  Except as provided in 4.3 and 4.4, if a participant dies before
starting to receive benefits or qualifying under 4.1, no benefit shall be paid.
The surviving spouse benefits under 4.3 and 4.4 shall only be payable if the
participant and spouse are legally married on the date of death.

    4.3  Subject to 1.2-2(e) and 4.2, the surviving spouse of a participant who
dies while employed in covered employment after accruing 10 Years of Eligibility
Service, or whose death while so employed is directly related to the
participant's employment, shall receive a death benefit as follows:

    (a)  The benefit shall be a monthly payment for the surviving spouse's life,
starting on the first day of the month after the participant's death.

    (b)  Subject to (c), the benefit shall be one-half of the amount determined
as though the participant had retired on the date of death with benefits payable
to the surviving spouse under the survivor annuity in Plan Section 2.1-2. In
determining the amount of the benefit, the participant's actual Years of Benefit
Service, Final Average Pay, and Primary Social Security Benefit shall be used.
The Retirement Plan Benefit described in Plan Section 2.2-4(a)

8

--------------------------------------------------------------------------------

will include the actuarial value of any subsidy provided to actual preretirement
death benefits that commence prior to age 55. Early retirement adjustment
factors as described in Section 2.3-2(b) shall apply. On death before age 55,
the participant shall be assumed to be age 55 in determining the early
retirement adjustment factor.

    (c)  If a participant elected under 3.2-2 to have payments continued to the
surviving spouse in full, then the amount under (b) shall be determined using
that benefit form.

    4.4  If a participant dies after qualifying for an accelerated vested
benefit under 2.4 but before the date under 3.1 for payment of the benefit, the
surviving spouse shall receive the participant's accelerated vested benefit in a
lump sum on the date the payment otherwise would have been made to the
participant. If actual payment is delayed until after the date under 3.1 for
payment of the benefit to the surviving spouse under this provision, the benefit
shall be paid to the spouse as soon as practicable, or to the surviving spouse's
estate if the surviving spouse has died before the actual payment date. If a
participant dies after qualifying for an accelerated vested benefit under 2.4
but before the date under 3.1 for payment of the benefit, and there is no
surviving spouse, no benefit shall be paid under this provision.

    5.  No Advance Funding  

    Benefits shall be paid from the general assets of the Company. The Company
may, but shall not be required to set aside funds in advance for payment of
benefits under the Plan. Even if funds are set aside, that shall not cause this
to be a funded employee benefit plan. Participants' rights under this Plan shall
be only as general creditors of the Company.

    6.  Amendment and Termination  

    6.1  Regular Procedure.  Subject to 6.3, the Board of Directors of the
Company may amend or terminate this Plan on the first day of any month by notice
to the participants, but may not revoke any participant's benefits (a) without
adequate compensation or (b) after the occurrence of a Change in Control of the
Company. If the Board of Directors decides to revoke benefits for some or all
participants, the benefits of all affected participants shall be revoked in
exchange for adequate compensation, and such participants shall have no right to
defer receipt of such compensation. "Adequate compensation" shall be determined
based upon the actuarially equivalent present value of the accrued straight life
normal retirement (age 65) benefit as of the plan termination date, using an
eight percent interest assumption and the mortality table then applicable under
the Retirement Plan to benefits payable as lump sum distributions. No cashout
value shall be attributed to any spousal survivor benefit for a participant who
has not already retired and commenced benefits. Subject to 6.2, the value of an
unvested benefit shall be zero.

    6.2  Total Plan Termination or Reduction in Benefit Accrual Rate.  In the
event of a total termination, the benefits of all participants shall be fully
vested immediately to the extent then accrued, and the participant shall receive
adequate compensation as described in 6.1 above. If ongoing benefit accruals are
slowed or stopped, the following shall apply:

    (a)  Automatic vesting shall not apply.

    (b)  Participants who remain employed by the Company or a Subsidiary shall
continue to accrue Eligibility Service and shall become vested upon reaching age
55 and 10 Years of Eligibility Service.

    (c)  The amounts described in 2.1-5(a) and (b) shall be adjusted under the
new accrual rate, or shall be frozen if accruals are stopped, but shall not be
reduced. The amounts described in 2.1-5(c) may change as described in 1.2-2(c).

9

--------------------------------------------------------------------------------

    6.3  Technical, Editorial or Operational Changes.  The chief executive
officer of the Company may amend the Plan to make technical, editorial or
operational changes on advice of counsel to comply with applicable law or to
simplify or clarify the Plan. The chief executive officer may delegate this
amendment authority.

    7.  Not Contract of Employment  

    This Plan shall not be a contract of employment between the Company or a
Subsidiary and any participant. No participant may object to termination of the
Plan under paragraph 6 above. The Plan shall not prevent the Company or a
Subsidiary from discharging any participant from employment at any time.

    8.  Claims Procedure  

    8.1  Filing Procedure.  Any person claiming a benefit, requesting an
interpretation or ruling under the Plan, or requesting information under the
Plan shall present the request to the Administrator who shall respond in writing
as soon as practicable. Verbal claims must be confirmed in writing by the
claimant within a reasonable time. If no written confirmation is received within
two weeks of a verbal claim, the Administrator may state the claim in writing
communicated to the claimant and then proceed on that basis.

    8.2  Notice of Denial.  If the claim or request is denied, the written
notice of denial shall state:

    (a)  The reasons for the denial, with specific reference to the Plan
provisions on which the denial is based;

    (b)  A description of any additional material or information required and an
explanation of why it is necessary; and

    (c)  An explanation of the Plan's claim review procedure.

    8.3  Review Procedure.  Any person whose claim or request is denied or who
has not received a response within 30 days may request review by notice in
writing to the Administrator, who shall inform the Committee. The original
decision shall be reviewed by the Committee, which may, but shall not be
required to, grant the claimant a hearing. On review, whether or not there is a
hearing, the claimant may have representation, examine pertinent documents and
submit issues and comments in writing.

    8.4  Decision on Review.  The decision on review shall ordinarily be made
within 60 days. If an extension of time is required for a hearing or other
special circumstance, the claimant shall be so notified and the time shall be
120 days. The decision shall be expressed in writing and shall state the reasons
and the relevant Plan provisions. All decisions on review shall be final and
bind all parties concerned.

    9.  General Provisions  

    9.1  If suit or action is instituted to enforce any rights under the Plan,
the prevailing party may recover from the other party reasonable attorneys' fees
at trial and on any appeal.

    9.2  Any notice under this Plan shall be in writing and shall be effective
when actually delivered or, if mailed, when deposited as registered or certified
mail directed to the Company at the address stated in the Statement of
Participation or to such other address as either party may specify by notice to
the other party. Unless otherwise designated, notices to the Committee or the
Administrator shall be sent to the address specified for the Company.

    9.3  The rights of a participant under this agreement are personal. Except
for amounts owing to or claimed by the Company or a Subsidiary and except for
the limited provisions of 3.2 above,

10

--------------------------------------------------------------------------------

no interest of a participant or spouse or representative of a participant may be
directly or indirectly transferred, encumbered, seized by legal process or in
any other way subjected to the claims of any creditor.

    9.4  Following termination of employment, a participant shall not be an
employee of the Company or a Subsidiary for any purpose and payments under
Section 3 shall not constitute salary or wages. A participant shall receive such
payments as retirement benefits, not as compensation for performance of any
substantial services.

    9.5  Except as provided in 9.3 above, this Plan shall be binding upon and
inure to the benefit of the parties, their successors and assigns. If the
Company or a Subsidiary merges, consolidates or otherwise reorganizes, or its
assets or business are acquired by another company, this Plan shall be binding
upon the successor company and shall apply to any employment of participants by
the successor company.

    9.6  This Plan shall be construed according to the laws of Oregon except as
preempted by federal law.

    10.  Definition of Change in Control  

    For purposes of this Plan, a "change in control of the Company" shall be
deemed to have occurred if:

    (a)  Any "person," as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act") (other than the
Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any company owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company), is or becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20 percent or more of the combined voting
power of the Company's then outstanding securities;

    (b)  During any period of two consecutive years (not including any period
prior to the execution of this Agreement), individuals who at the beginning of
such period constitute the Board of Directors of the Company (the Board), and
any new director (other than a director designated by a person who has entered
into an agreement with the Company to effect a transaction described in
clause (a), (c) or (d) of this Section) whose election by the Board or
nomination for election by the Company's stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority thereof;

    (c)  The stockholders of the Company approve a merger or consolidation of
the Company with any other company, other than (1) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 50 percent of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation or (2) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
"person" (as hereinabove defined) acquires more than 20 percent of the combined
voting power of the Company's then outstanding securities; or

    (d)  The stockholders of the Company approve a plan of complete liquidation
of the Company or an agreement for the sale or disposition by the Company of all
or substantially all of the Company's assets.

11

--------------------------------------------------------------------------------

    11.  Effective Date  

    This Restatement shall be effective January 1, 1998, except that the changes
in 2.2-4 shall be effective as of January 1, 1989, the Plan's initial effective
date. The Company-provided spouse's survivor benefit under 2.1-2 shall be
provided as follows:

    (a)  For a participant who had previously elected to receive benefits in a
straight life annuity, the 50% spouse's survivor benefit is provided with no
reduction of the participant's monthly benefit amount. If the participant was
not married upon making the election, but is married on August 5, 1997, the
participant may elect promptly after receiving written announcement of this
Restatement to have the Company-provided spouse's survivor benefit supplemented
with an additional 50% spouse's survivor benefit (with a related actuarial
reduction in the participant's benefit), resulting in a 100% spouse's survivor
benefit. Actuarial equivalency shall be determined in a manner consistent with
3.2-3.

    (b)  For a participant who had previously elected to reduce the monthly
retirement benefit in order to provide the 50% spouse's survivor benefit, the
participant may elect within 30 days of receiving written announcement of this
Restatement either to receive the Company-provided spouse's survivor benefit to
increase the spouse's survivor benefit to 100%, or to have the
originally-selected 50% spouse's survivor benefit provided with no actuarial
reduction. Actuarial equivalency shall be determined in a manner consistent with
3.2-3.

    (c)  For a participant who had previously elected to reduce the monthly
retirement benefit in order to provide the 100% spouse's survivor benefit, the
actuarial reduction of the participant's monthly benefit shall be based on the
difference between the Company-provided spouse's survivor benefit and the 100%
spouse's survivor benefit as selected. Actuarial equivalency shall be determined
in a manner consistent with 3.2-3.

1998 RESTATEMENT EXECUTED AS FOLLOWS EFFECTIVE JANUARY 1, 1998:
Adopted: August 5, 1997
 
 
 
Company
 
PRECISION CASTPARTS CORP.
 
 
By
W. C. McCORMICK

--------------------------------------------------------------------------------

    Executed: December 3, 1997
AMENDMENT NO. 1 EXECUTED AS FOLLOWS EFFECTIVE NOVEMBER 4, 1998:
Adopted: November 4, 1998
 
 
 
Company
 
PRECISION CASTPARTS CORP.
 
 
By
WILLIAM D. LARSSON

--------------------------------------------------------------------------------

    Executed: November 11, 1998

12

--------------------------------------------------------------------------------



QuickLinks


PRECISION CASTPARTS CORP. SUPPLEMENTAL EXECUTIVE RETIREMENT PROGRAM— LEVEL ONE
PLAN 1998 Restatement January 1, 1998
